Citation Nr: 1328400	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for hearing 
loss.

3.  Entitlement to an initial rating in excess of 30 percent 
for a shell fragment wound to the left thigh.

4.  Entitlement to a compensable rating for a scar 
associated with the shell fragment wound to the left thigh

5.  Entitlement to an initial rating in excess of 20 percent 
for a shell fragment wound to the left posterior mid-spine.

6.  Entitlement to a compensable rating for a scar 
associated with a shell fragment wound to the left posterior 
mid-spine

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 
1958.  
 
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 1998, September 2003, and May 
2010 rating decisions of the RO in Waco, Texas.  

With regard to the Veteran's increased rating claims for 
shell fragment wounds to the left thigh and left posterior 
mid-spine, the Board issued a decision denying the appeals 
in February 2009.  In June 2010, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision.  

With respect to the Veteran's claims for an increased rating 
for hearing loss, and service connection for tinnitus, the 
Board issued a decision denying the appeals in July 2011.  
In April 2012, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision.  

In June 2013, the RO issued a rating decision in which it 
increased the Veteran's rating for a shell fragment wound to 
the left thigh from 10 percent to 30 percent (effective from 
the date of the claim).  It also increased the rating for a 
shell fragment wound to the left posterior mid-spine from 10 
percent to 20 percent (effective from the date of the 
claim).  It continued the denial of a compensable rating for 
hearing loss.  

In September 2012, the RO granted noncompensable ratings for 
scars associated with the Veteran's shell fragment wounds of 
the left thigh and mid-spine.  These are deemed to be part 
and parcel of the increased rating claims and thus are 
considered in the instant decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely 
as not that the Veteran has tinnitus that onset during, or 
was caused by, his active service.  
 
2.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss has been manifested by no more than 
Level II hearing in the right ear and Level II hearing in 
the left ear.

3.  The service-connected shell fragment wound of the left 
thigh affecting muscle group XIV is currently manifested by 
subjective complaints of pain and tenderness when sitting, 
with objective evidence of a penetrating wound to Muscle 
Group XIV.  There was in-service treatment and 
hospitalization, and a retained metallic body.  Objective 
findings include left thigh flexion to 60 degrees, left 
thigh abduction from 30 to 60 degrees, and left hip flexion 
to 100 degrees (with pain at 50 degrees), with no objective 
evidence of loss of deep fascia, no positive evidence of 
impairment of the left thigh muscles, and no nerve 
impairment.  There is some loss of muscle substance and 
soft, flabby muscles in the wound area. 

4.  The service-connected scar as a residual of a shell 
fragment wound of the left thigh is manifested by a 3-
centimeter by 2-centimeter scar on the posterior thigh that 
is well-healed, nontender, and nonadherent.  It is not 
unstable or painful on examination, and there is no 
objective evidence of functional impairment of the thigh due 
to the scar.

5.  The service-connected shell fragment wound of the mid-
spine is currently manifested by objective evidence of a 
penetrating wound to the muscle of the mid-spine.  There was 
in-service treatment and hospitalization, and a retained 
metallic body overlaying T11 vertebra.  Objective findings 
include thoracolumbar flexion to 80 degrees and combined 
thoracolumbar range of motion of 280 degrees, with some loss 
of deep fascia; some loss of muscle substance and, some 
flabby muscles in the wound area. 
 
6.  The service-connected scar as a residual of a shell 
fragment wound of the mid-spine is manifested by a 3-
centimeter by 1-centimeter scar on the mid-spine that is 
well-healed, nontender, superficial, and nonadherent.  It is 
not unstable or painful on examination, and there is no 
objective evidence of functional impairment of the back due 
to the scar.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2012).  
 
2. The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2012).

3.  The criteria for a disability evaluation in excess of 30 
percent for residuals of shell fragment wound to the left 
thigh, muscles groups XIII and XIV, have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 
4.55, 4.56, 4.73, Diagnostic Codes 5313-5314 (2012).  
 
4.  The criteria for a compensable disability evaluation for 
a scar associated with the shell fragment wound to the 
posterior left thigh have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2008).  
 
5.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a shell fragment wound to the mid-
spine have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, 
Diagnostic Codes 5320-5322 (2012).  
 
6.  The criteria for a compensable disability evaluation for 
the scar due to the shell fragment wound to the mid-spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including the 
degree of disability and the effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Here, the Veteran was sent letters in January 2004 and July 
2004 that provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Neither communication expressly addressed the 
tinnitus claim.  Thus, the notice is deficient on its face 
as to that claim.  However, defective content of VCAA notice 
is not prejudicial to a claimant if the error does not 
affect the essential fairness of the adjudication, such as 
where (1) the claimant demonstrates actual knowledge of the 
content of the required notice; (2) a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) a benefit could not have been awarded as a 
matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009).

In this case, from subsequent communications, a reasonable 
person would understand what was required to substantiate 
the tinnitus claim.  Moreover, the Veteran's own statements 
demonstrate actual knowledge of such requirements.  For 
example, in his November 2010 VA substantive appeal, he 
asserted that his tinnitus was related to his military 
service.  Thus, the deficient notice as to this issue is 
nonprejudicial and no additional development is required.  

In this case, the Veteran was not provided with notice of 
the degree of disability or effective date.  However, with 
respect to the Dingess requirements, the claimant was given 
notice of what type of information and evidence he needed to 
substantiate his claims for increased ratings, as this is 
the premise of the claims.  It is therefore inherent in the 
claims that he had actual knowledge of the rating element of 
his claim.  In addition, any questions as to the appropriate 
effective date to be assigned are moot as the claims have 
been denied.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.

Likewise with the Veteran's claim for service connection for 
tinnitus.  As the instant decision denies service 
connection, no disability rating or effective date will be 
assigned.  Accordingly, any absence of Dingess notice is 
moot.  In sum, no further development is required regarding 
the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, his statements in support of the claim are of 
record.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has 
been identified.  The Board has also perused the medical 
records for references to additional treatment reports not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the Veteran's 
claims.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For Veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as tinnitus, are presumed 
to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  However, this 
provision only applies to chronic diseases under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his tinnitus is due to his period 
of service.  The Board notes that service connection is 
currently in effect for bilateral hearing loss resulting 
from in-service noise exposure.  As such, exposure to noise 
is conceded.  The question for consideration, then, is 
whether any current tinnitus is attributable to such in-
service exposure.  
 
A review of the service treatment records reflects no 
complaints of, treatment for, or diagnosis of tinnitus.  
Post-service, a September 2004 VA examination report 
indicated complaints of occasional, rare tinnitus that could 
not be considered pathologic or significantly disabling.  
 
A December 2008 audiological consult is silent for any 
tinnitus symptomatology.  
 
Upon VA examination dated in June 2009, the Veteran did not 
raise any complaints of tinnitus.  Additionally, he denied 
tinnitus in subsequent VA outpatient reports dated in June 
2009, June 2010 and December 2010.  

Finally, the Veteran underwent a VA audiologic examination 
in March 2013.  At that time, the examiner noted that the 
Veteran did not report recurrent tinnitus.  

Analysis

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) a causal connection between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004).

In this case, the Veteran first reported tinnitus (ringing 
in the ears) at his September 2004 VA examination, in 
connection with his claim for service connection for hearing 
loss.  The record is silent as to any additional complaints 
of tinnitus until November 2008, contemporaneous with his 
claim for VA compensation benefits.  In any event, current 
disability is established here, since complaints were raised 
within the appeal period.  McLain v. Nicholson, 21 Vet. App. 
319 (2007). 

With regard to whether the Veteran sustained an injury in 
service, the Board notes that the service treatment records 
fail to contain any findings attributed to tinnitus (or 
ringing in the ears).  However, exposure to acoustic trauma 
during service has been conceded.  Consequently, the Board 
acknowledges that he could have sustained an injury that 
manifested itself after service.

Based on the above, the question remaining for consideration 
is whether the tinnitus shown during the appeal period 
relates to the Veteran's in-service noise exposure.  In this 
regard, the Board notes that tinnitus is not among the 
conditions listed as a "chronic disease" under 38 C.F.R. § 
3.303(b).  Accordingly, any current tinnitus cannot be 
deemed connected to service merely based on evidence of 
continuity- rather, medical evidence of nexus is required.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board further notes that even if lay evidence of 
continuity of symptomatology could establish service 
connection, such evidence in this case is not deemed 
credible.  At the outset, the Board notes the gap of more 
than 4 decades between the Veteran's separation from service 
and the first contention of tinnitus.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  

It is true that the absence of documented treatment, in and 
of itself, is not a basis for discrediting his lay 
statements of continuity.  Buchanan v. Nicholson, 451 F.3d 
1331  (Fed. Cir. 2006).  However, in considering the 
totality of the record, and not just the absence of clinical 
treatment, the Veteran's assertions clearly indicate that 
symptoms have not been continuous since service.  Indeed, he 
regularly he noted as not reporting tinnitus (including at 
his June 2009 and March 2013 VA examinations, and outpatient 
treatment reports dated June 2009, June 2010 and December 
2010).  Thus, based on the combination of the lack of 
documented treatment and the Veteran's own description of 
his tinnitus as being "rare" in frequency, any current 
assertion to the effect that tinnitus has been continuous 
since service is not credible.

Additionally, it is noted that the Veteran did not file a 
claim of service connection for tinnitus until 2008, many 
decades after he separated from service.  Had he been 
experiencing chronic tinnitus since service it would be 
reasonable to expect that he would have filed a claim 
sooner.  Indeed, in 1997 he sought service connection for 
injuries to his left side, leg, and back.  Thus, he was 
clearly aware of the process for applying for benefits.  The 
fact that he did not seek service connection for tinnitus at 
that time very strongly suggests that he was not indeed 
experiencing any symptoms as late as 1997.  

For the above reasons, even if continuity of symptomatology 
could be considered in evaluating the present claim, such 
continuity has not been demonstrated here, either by the 
clinical record or by the Veteran's own statements.  
 
In this case, the Board remanded the claim so that the 
Veteran could undergo a VA examination, which took place in 
March 2013.  The Veteran once again denied having tinnitus.  
Consequently, the examiner was unable to render an opinion.

With respect to the question of entitlement to service 
connection on a presumptive basis, while there is medical 
evidence in this case of tinnitus, there is no competent 
medical evidence of tinnitus within one year of the 
Veteran's separation from active duty service, as required 
for service connection under 38 C.F.R. § 3.307(a), so 
service connection under the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the 
benefit of-the-doubt standard of proof does not apply.  
38U.S.C.A. § 5107(b).

In conclusion, as the preponderance of the evidence is 
against the claim under the applicable the theories of 
service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where, as in the case of the Veteran's hearing loss, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

Hearing loss

The current version of the Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV; or where there is level III 
hearing in both ears.  A 10 percent disability rating is 
warranted where hearing in the better ear is I, and hearing 
in the poorer ear is X to XI; or where hearing in the better 
ear is II, and hearing in the poorer ear is V to XI; or 
where hearing in the better ear is III, and hearing in the 
poorer ear is IV to VI.  A 20 percent disability rating is 
warranted where hearing in the better ear is III, and 
hearing in the poorer ear is VII to XI; or where hearing in 
the better ear is IV, and hearing in the poorer ear is VI to 
VIII; or where hearing in the better ear is V, and hearing 
in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Veteran underwent a VA examination in September 2004.  
Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
45
55
50
LEFT
35
50
55
55

The pure tone average was 45 decibels in the right ear and 
49 decibels in the left ear.  Speech recognition scores were 
96 percent in the right ear and 96 percent in the left ear.  
Such examination findings translate to level I hearing in 
the right ear and level I hearing in the left ear.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic 
Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in June 2009.  Pure 
tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
45
55
55
LEFT
40
55
55
60

The pure tone average was 46 decibels in the right ear and 
53 decibels in the left ear.  Speech recognition scores were 
96 percent in the right ear and 92 percent in the left ear.  
Such examination findings translate to level I hearing in 
the right ear and level I hearing in the left ear.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic 
Code 6100, this equates to a 0 percent rating.
  
The Veteran was afforded an additional VA examination in 
January 2011; however, those test results were invalid and 
cannot be used for rating purposes. The examiner noted that 
the Veteran's volunteered puretone threshold and puretone 
average were elevated as compared to the speech recognition 
thresholds. Therefore, these results were indicative of poor 
test validity. The Veteran was given the instructions 
several times, but there was no change in the volunteered 
thresholds.  Word recognition scores were excellent at 
volunteered puretone thresholds, indicating that the 
thresholds were better than reported. Accordingly, the 
January 2011 VA examination report is inadequate for rating 
purposes and will not be considered in the Board's analysis.  



In March 2013, the Veteran underwent another VA audiological 
examination.  The examiner reviewed the claims file in 
conjunction with the examination.  Upon examination, pure 
tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
40
55
60
60
LEFT
40
60
65
65

The pure tone average was 54 decibels in the right ear and 
58 decibels in the left ear.  Speech recognition scores were 
84 percent in both ears.  Such examination findings 
translate to level II hearing in the right ear and level II 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to a 
noncompensable rating.
  
Analysis

The Veteran has been assigned a noncompensable rating based 
on the results of June 2009 and the March 2013 VA 
examinations.  As noted above, applying Table VII, 
Diagnostic Code 6100, these examination findings equate to a 
noncompensable rating for bilateral hearing loss.  Based on 
these audiological test results, a compensable rating is not 
warranted.  

The Board acknowledges the Veteran's contentions regarding 
the impact of his hearing loss on his daily activities, and 
VA's obligation to resolve all reasonable doubt in the 
Veteran's favor.  However, as noted previously, because 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered there is no doubt as to the proper 
evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the Veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against 
entitlement to a compensable rating.  Thus, there is no 
reasonable doubt to be resolved.  The Veteran may always 
advance an increased rating claim should the severity of his 
hearing loss disability increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007) (noting that functional effects 
of hearing loss must be considered in an extraschedular 
determination).  However, as discussed above, the 
evidentiary record in this case persuasively shows that the 
Veteran's hearing loss symptoms squarely match the type and 
degree of the examples set forth under the criteria for the 
current noncompensable schedular rating.  Consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
not appropriate in such a case where the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 
(2008).  The Board therefore finds that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
is not warranted in this case.  

Rating Muscle Injuries  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2012).  
The specific bodily functions of each group are listed at 38 
C.F.R. § 4.73 (2012).  
 
Generally, a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2012); see also 38 C.F.R. § 4.14 (2012).  
 
There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  See 38 C.F.R. § 
4.55(c) (2012).  
 
Additionally, the combined evaluation of muscle groups 
acting on a single unankylosed joint must be lower than the 
rating for unfavorable ankylosis of that joint, except when 
muscles groups I and II are acting on the shoulder.  38 
C.F.R. § 4.55(d) (2012).  When compensable muscle group 
injuries are in the same anatomical region, but do not act 
on the same joint, the rating for the most severely injured 
muscle group will be increased by one level, and used as the 
combined evaluation for all affected muscle groups.  38 
C.F.R. § 4.55(e) (2012).  Otherwise, for muscle group 
injuries in different anatomical regions (not acting on 
ankylosed joints), each injury is separately rated, and 
ratings are then combined under VA's "combined ratings 
table" at 38 C.F.R. § 4.25, for the purposes of determining 
schedular compensation ratings.  
 
The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (2012).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2012).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2012).  
 
Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately 
severe or severe according to criteria based on the type of 
injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d) (2012).  
 
38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Diagnostic Code 5165 provides a maximum 40 
percent combined rating for amputation of the lower leg.  38 
C.F.R. § 4.71a, Diagnostic Code 5165.  
 
38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination 
would disclose the absence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or metallic 
fragments retained in muscle tissue would be present.  38 
C.F.R. § 4.56.  
 
The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
A history with regard to this type of injury should include 
service department evidence or other evidence of in-service 
treatment for the wound and consistent complaints of one or 
more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  
 
The type of injury associated with a moderately severe 
muscle disability is a through and through or deep 
penetrating wound by a small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
history with regard to this type of injury should include 
prolonged hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of 
muscle disability, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include entrance and (if present) exit scars indicating the 
track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  
 
The type of injury associated with a severe muscle 
disability is a through and through or deep penetrating 
wound by a small high-velocity missile or large or multiple 
low-velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular binding and scarring.  A history with regard 
to this type of injury should include prolonged 
hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track, and indications on palpation of loss of deep fascia, 
muscle substance, or soft flabby muscles in wound area.  
Also, muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side should indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long 
bones, scapula, pelvic bone, sacrum, or vertebrae, with 
epithelial sealing over the bone, rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible 
or measurable atrophy; (E) adaptive contraction of an 
opposing group of muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (G) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Diagnostic Code 5313 pertains to Muscle Group XII, which 
affects extension of the hip and flexion of the knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and Sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip 
and knee by belt-over-pulley action at knee joint.  A slight 
impairment in Muscle Group Function XIII receives a 
noncompensable rating.  A moderate impairment receives a 10 
percent rating; a moderately severe impairment receives a 30 
percent rating; and a severe impairment receives a 40 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5313.  
 
Diagnostic Code 5314 pertains to Muscle Group XIV, which 
affects extension of the knee; simultaneous flexion of hip 
and flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body; acting with hamstrings in synchronizing hip and knee.  
A slight impairment in Muscle Group Function XIV receives a 
noncompensable rating.  A moderate impairment receives a 10 
percent rating; a moderately severe impairment receives a 30 
percent rating; and a severe impairment receives a 40 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.  
 
Diagnostic Code 5317 pertains to Muscle Group XVII, which 
affects extension of the hip; abduction of the thigh; 
elevation of opposite side of the pelvis; tension of fascia 
lata and iliotibial band, acting with XIV in postural 
support of body steadying pelvis upon the head of the femur 
and condyles of femur on tibia.  
 
Diagnostic Code 5318 pertains to Muscle Group XVIII, the 
function of which consists of outward rotation of thigh and 
stabilization of hip joint.  This diagnostic code provides a 
noncompensable (zero percent) rating for slight muscle 
injury, a 10 percent evaluation for a moderate muscle 
injury, a 20 percent evaluation for a moderately severe 
muscle injury, and a 30 percent evaluation for a severe 
muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5318 
(2012).  
 
Diagnostic Code 5320 applies to injuries to Muscle Group XX, 
namely spinal muscles, to include the sacrospinalis (erector 
spinae and its prolongations in thoracic and cervical 
regions).  The function of this muscle group is postural 
support of the body, extension, and lateral movements of the 
spine.  There are two sets of rating criteria within 
Diagnostic Code 5320, applicable to: (1) the cervical and 
thoracic region and (2) the lumbar region.  Under Diagnostic 
Code 5320, a noncompensable rating is assigned for slight 
impairment to the cervical or thoracic region.  A 10 percent 
rating is warranted if the impairment of the cervical or 
thoracic region is moderate.  Moderately severe impairment 
to the cervical or thoracic region warrants a 20 percent 
rating.  Severe impairment to the cervical or thoracic 
region warrants a 40 percent rating.  Additionally, a 
noncompensable rating is assigned for slight impairment to 
the lumbar region.  A 20 percent rating is warranted if the 
impairment of the lumbar region is moderate.  Moderately 
severe impairment to the lumbar region warrants a 40 percent 
rating.  Severe impairment to the lumbar region warrants a 
60 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5320.  

Diagnostic Code 5321 pertains to Muscle Group XXI, regarding 
the thoracic muscle group whose function consists of 
respiration.  This diagnostic code provides a noncompensable 
(zero percent) rating for slight muscle injury, a 10 percent 
evaluation for a moderate muscle injury, and a 20 percent 
evaluation for a severe or moderately severe muscle injury.  
38 C.F.R. § 4.73, Diagnostic Code 5321 (2012).

Diagnostic Code 5322 pertains to Muscle Group XXII, the 
function of which consists of rotary and forward movements 
of the head; respiration; and deglutition. This diagnostic 
code provides a noncompensable (zero percent) rating for 
slight muscle injury, a 10 percent evaluation for a moderate 
muscle injury, a 20 percent evaluation for a moderately 
severe muscle injury, and a 30 percent evaluation for a 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5322 (2012).
 
The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40.  
 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  

Rating Scars  

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars. See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments, however, are only 
effective for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria. In this case, the Veteran has not 
requested such consideration.  As his claim for service 
connection was received prior to October 23, 208, the 
amendments are not applicable and will not be applied in 
this case.

Scars, other than head, face, or neck, that are deep or 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 
20 percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is 
one associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note 2.  
 
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion and that cover an area 
or areas of 144 square inches (929 sq. cm.) or greater are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802, Note 2.  

Scars that are superficial and unstable are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1.      

Scars that are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).   
 
Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).


Left thigh  

The service-connected shell fragment wound to the left thigh 
is rated as 30 percent disabling for moderately-severe 
muscle impairment under Diagnostic Code 5313.  In order to 
warrant a rating in excess of 30 percent, the Veteran's 
disability would have to be manifested by a severe muscle 
injury.    

The Veteran was wounded by shrapnel fragment.  The service 
treatment records show that he sustained multiple missile 
wounds to the left leg on October 15, 1957 at Camp Pendleton 
during the firing of 3.5 inch rocket launcher, when a round 
prematurely exploded.

Service hospital records show that the Veteran was 
hospitalized for approximately seven weeks for treatment of 
the wound.  X-ray examination on October 16, 1957 showed an 
irregularly shaped metallic foreign body 1 1/2 centimeters 
by 3/4 centimeters in the soft tissue, 1 centimeter medial 
to and 8 centimeters posterior to the shaft of the femur, 
approximately 16 centimeters above the knee joint.  There 
was a small amount of air in the soft issues adjacent to the 
foreign body.  The thigh was otherwise negative.  The 
Veteran was placed on antibiotics until November 4, 1957.  
He was placed on King's solution dressing and the wounds 
steadily healed by secondary extension.  On November 2, 
1957, a piece of shrapnel was removed from the left side.  
The hospital report indicates that the wounds healed 
satisfactorily.  There was no nerve or artery involvement.  
The Veteran was discharged from the hospital on December 5, 
1957, fit for duty.

Post-service, the Veteran underwent a VA examination in 
April 1998.  He reported that the shrapnel wound bothered 
him, as his leg developed a stiff feeling after sitting, 
requiring him to "walk it out."  He believed that the 
fragment was still in his leg.  Upon examination, the left 
thigh had a scar that did not form a keloid in the posterior 
portion of the mid portion of the thigh.  The thigh appeared 
to have good function and there was not much local 
tenderness.  The hamstrings contracted well and there was no 
neuromuscular deficient distally.  

The Veteran underwent a VA scars examination in January 
2003.  There was an entrance scar on the left thigh, 1 inch 
by 3/4 inches in size.  The scar was superficial and 
nontender and it did not adhere to the underlying tissue.  
There was no ulceration or inflammation.  There was no 
evidence of limited function of the left thigh.   

The Veteran underwent another VA examination in March 2007.  
He complained that when he satisfied in a hard chair he 
experienced tenderness and spasm in the posterior muscles of 
the left thigh.  The examiner stated that the muscle group 
affected by the shell fragment wound was Muscle Group XIV.  
There was no objective evidence of loss of muscle loss.  
There was also no evidence of excess fatigability, lack of 
endurance, incoordination, or incapacitating episodes.  He 
could flex his hip to 50 degrees and could abduct to 60 
degrees, with no pain to that point.  Range of motion did 
not lessen with repetition.  The Veteran was able to walk 
and carry out his usual activities.  

The Veteran underwent two other VA examinations in July 2012 
(one examination of the muscle groups and other orthopedic 
considerations and one examination of the scars).  He 
reported pain over the left thigh musculature at the site of 
the injury with sitting more than 5 minutes, with pressure 
on the area.  He was able to ambulate with mild pain at the 
site of the injury.  There was no weakness from the muscles.  
The examiner identified the affected muscle group as Muscle 
Group XIII affecting flexion of the left knee.  The examiner 
noted some loss of deep fascia, some loss of muscle 
substance, and also soft, flabby muscles in the wound area.  
He also noted consistent fatigue-pain in the muscle group.  
The severity was not considered to be consistent at a more 
severe level.  The Veteran achieved 100 degrees of left hip 
flexion, with pain beginning at 50 degrees.  Muscle strength 
in knee flexion (Muscle Group XIII) and hip flexion (Muscle 
Group XIV) were both 5/5.  The examiner noted no atrophy.  
The Veteran did not use any assistive devices.  The examiner 
found that the Veteran's muscle injury did not impact the 
Veteran's ability to work.  In a March 2013 addendum, the 
examiner found that the findings were consistent with a 
moderate injury to Muscle Group XIII.

The July 2012 scars examination revealed a 2 cm scar that 
was not painful or otherwise symptomatic.
 
The Board finds that the criteria for severe muscle injury 
have not been met.  There is no evidence ragged, depressed, 
and adherent scars indicating wide damage to muscle groups 
in missile track.  There is also no evidence of palpation of 
loss of deep fascia.  There is no evidence that the muscles 
swell and harden abnormally in contraction.  There is no X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile.  Further, there is no evidence of adhesion of scar 
to one of the long bones, scapula, pelvic bone, sacrum, or 
vertebrae, with epithelial sealing over the bone, rather 
than true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests.  There 
is no visible or measurable atrophy, adaptive contraction of 
an opposing group of muscles, atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle, or induration 
or atrophy of an entire muscle following simple piercing by 
a projectile.  

The only criterion of a severe muscle injury that is 
supported by any evidence is the July 2012 VA examiner's 
report of soft flabby muscles in wound area.  No other 
criteria have been satisfied, and the VA examiner 
specifically described the injury as a moderate injury to 
Muscle Group XIII.  Consequently, the Board finds that a 
preponderance of the evidence weighs against a finding that 
the Veteran's injury is any more than moderately-severe.  
Thus, a rating in excess of 30 percent is not warranted 
under Diagnostic Codes 5313-5314.  
 
The shrapnel wound of the left thigh may be rated, in the 
alternative, under the Diagnostic Codes pertinent to 
orthopedic or neurological disabilities.  
 
Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Thus, a higher rating 
is not warranted under this code.  Diagnostic Code 5252 
provides a 40 percent rating where flexion of the thigh is 
limited to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  In the present case, the March 2007 VA examination 
report indicates that the Veteran was able to flex his left 
thigh to 50 degrees.  At his July 2012 VA examination, he 
was able to achieve hip flexion to 100 degrees (with pain 
beginning at 50 degrees).  Diagnostic Code 5253 provides a 
maximum rating of 20 percent rating for limitation of 
abduction with motion lost beyond 10 degrees.  Thus, a 
higher rating is not warranted under this code.  Thus, a 
rating in excess of 30 percent is not warranted for the 
shrapnel wound to the left thigh under Diagnostic Codes 
5251, 5252, or 5253.  Moreover, in reaching these 
conclusions, the Board has appropriately considered 
additional functional limitation due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, the March 
2007 VA examination report indicates that the Veteran did 
not have any pain with movement of the left thigh.  The 
examiner reported that there was no additional loss of 
motion with flare-ups.  There was no excess fatigability, 
lack of endurance, incoordination, or incapacitating 
episodes. The examiner reported that there was no change in 
range of motion, coordination, fatigue or endurance with 
repetitive motion or pain at the hip or thigh with 
repetitive motion.  The July 2012 examiner reported that the 
disability had no impact on the ability of the Veteran to 
work, and that muscle strength was 5/5.  Based on the 
objective medical evidence of record, there is no basis for 
the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination.  
 
Additionally, the record does not show that the Veteran has 
any neurological impairment in the left thigh associated 
with the shell fragment wound.  Indeed, service treatment 
records indicate that there was no nerve involvement.  The 
March 2007 VA examination report indicates that the Veteran 
never had any nerve pain.  Physical examination revealed no 
loss of pinprick in the thighs, feet, or leg.  The diagnosis 
was no peripheral nerve injury and no paralysis.  Thus, a 
rating under the diagnostic codes pertinent to neurological 
disorder is not warranted.  See 38 C.F.R. § 4.124a (2013).  

Left thigh scar

By way of a September 2012 RO rating decision, the Veteran 
was granted a separate, noncompensable rating for a scar of 
the posterior left thigh.  In order to warrant a compensable 
rating, the scar would have to be deep and cause limited 
motion and exceed 6 square inches (Diagnostic Code 7801); be 
superficial and cover an area or areas of 144 square inches 
or greater (Diagnostic Code 7802); be superficial and 
unstable (Diagnostic Code 7803); be superficial and painful 
on examination (Diagnostic Code 7804); or cause limitation 
of function (Diagnostic Code 7805).

The March 2007 VA examination report indicates that the scar 
on the left thigh was 3 by 2 centimeters in size and 6 
square centimeters.  Moreover, as indicated in the January 
2003 VA examination report, the scar was on the posterior 
thigh and was well-healed, nontender, and nondiscolored.  
The scar was superficial and nontender. There was no 
ulceration or inflammation.  There was no evidence of 
limited function of the left thigh.  Likewise, the July 2012 
VA examiner found that the Veteran had a 2 cm. linear scar.  
The scar was not painful.  There was no frequent loss of 
covering of the skin over the scar; and the scar was not 
deep. 
 
Therefore, the record does not demonstrate the requisite 
objective manifestations for a compensable rating for the 
service-connected scar due to the shell fragment wound on 
the left thigh.  The scar on the left thigh is not deep and 
does not cause limited motion.  The examination reports 
indicate that the scar was nonadherent and not deep.  Thus, 
a separate rating is not warranted under Diagnostic Code 
7801. The scar on the left thigh did not cover an area or 
areas of 144 square inches.  Thus, a compensable rating is 
not warranted under Diagnostic Code 7802.  There is no 
evidence that the scar is unstable.  Thus, a compensable 
rating is not warranted under Diagnostic Code 7803.  There 
is no evidence that the scar is painful on examination.  
Thus, a compensable rating is not warranted under Diagnostic 
Code 7804.  There is no evidence that the scar limits the 
function of the left thigh.  Thus, a separate compensable 
rating is not warranted for the scar of the left thigh under 
Diagnostic Code 7805.  
 
Finally, the Board has considered whether the Veteran was 
entitled to staged ratings for his service-connected shell 
fragment wound to the left thigh, as the Court indicated can 
be done in this type of case.  As demonstrated above, no 
credible evidence for application of any staged rating is of 
record.  Thus, consideration in this regard is not needed.  
 
Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: a finding that 
the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The medical evidence shows that the symptoms due to the 
shrapnel wound to the left thigh are normal manifestations 
of this type of injury and are contemplated in the rating 
schedule.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.  
 
In conclusion, the preponderance of the evidence is against 
a disability evaluation in excess of 30 percent for the 
shell fragment wound to the left thigh under Diagnostic Code 
5313 and against a compensable rating for the scar due to 
the shell fragment wound of the left thigh.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claims are denied.  

Mid-spine 

The service-connected shell fragment wound to the mid-spine 
is rated as 20 percent disabling for severe or moderately 
severe muscle impairment under Diagnostic Code 5321.  The 20 
percent rating is the maximum rating under this code 
section.  However, the Board notes that the RO at one point 
rated the disability under Diagnostic Code 5320.  
Additionally, one VA examiner opined that the disability 
affected Muscle Group XXII, which would make Diagnostic Code 
5322 applicable.

The service treatment records show that the Veteran 
sustained multiple missile wounds to the back on October 15, 
1957 at Camp Pendleton during the firing of 3.5 inch rocket 
launcher and a round prematurely exploded.  
 
Service hospital records show that the Veteran was 
hospitalized for approximately seven weeks for treatment of 
the wound.  Hospital records indicate that examination 
revealed a puncture wound to the left posterior spine and 
along the posterior auxiliary level of the 8th rib.  X-ray 
examination of the chest on October 18 revealed a small 
opaque foreign body measuring 4 by 6 millimeters in the soft 
tissue adjacent to the 8th rib laterally and outside the 
chest cavity.  The chest was otherwise negative.  The 
metallic foreign body was on the left side.  The Veteran was 
placed on antibiotics until November 4, 1957.  He was placed 
on King's solution dressing and the wounds steadily healed 
by secondary extension.  On November 2, 1957, a piece of 
shrapnel was removed from the left side.  The hospital 
report indicates that the wounds healed satisfactorily.  
There was no nerve or artery involvement.  The Veteran was 
discharged from the hospital on December 5, 1957, and was 
fit for duty.

X-rays dated in April 1998 (Volume 1) reflect degenerative 
joint disease between C6 and C7, with anterior bony spurs.  
The discs between C5 and C7 were narrowed.  Alignment was 
unremarkable.  In the examiner's April 1998 examination 
report, he noted that the entire spine was x-rayed and it 
showed degenerative changes in several areas.  He stated 
that those findings were unrelated to the shrapnel wounds.  
The Veteran stated that the shrapnel wound to his back has 
not bothered him since he gained weight.  Upon examination, 
the front of the Veteran's chest showed a fairly extensive 
keloid formation.  It did not appear to impair function.  
The wound over the lumbar area posteriorly and the flank 
appeared to be well healed and non-tender.  

The Veteran underwent another VA examination in March 2007.  
The examiner reviewed the claims file in conjunction with 
the examination.  The Veteran reported no particular pain in 
his back, except that he would get pain if he made a sudden 
twist.  There was no radiation into the lower extremities.  
The examiner stated that the disability affected Muscle 
Group XXII.  Upon examination, there was a 3 x 1 cm. 
transverse scar 15 cm. lateral to the mid-spinal spine.  The 
scar was soft, not discolored.  There was no tenderness to 
the area.  There was no muscle loss of the posterior 
musculature of the back.  He achieved 80 degrees of flexion, 
20 of extension, 50 degrees of right and left lateral 
flexion, and 40 degrees of right and left rotation without 
pain.  With repetitive motion, there was no change in range 
of motion, fatigue, incoordination, endurance, or pain 
level.  

The Veteran underwent another VA examination in July 2012 
(Volume 3).  The examiner found disability to Muscle Group 
XXI (thoracic muscle group affecting respiration).  There 
was some loss of deep fascia, some loss of muscle substance, 
and some flabby muscles in wound area.  There was x-ray 
evidence of retained shell fragments and/or shrapnel in 
Muscle Group XXII affecting the left side.  The examiner 
found no disability with regard to the chest wall injury.  
In March 2013, he submitted an addendum in which he 
described the injury to Muscle Group XXI as slight.  

As noted above, the current 20 percent rating is the maximum 
rating available under Diagnostic Code 5321 (regarding 
Muscle Group XXI).  In order to warrant a rating in excess 
of 20, the Veteran's disability must be manifested by a 
moderately severe disability to the lumbar region or a 
severe injury to the cervical and thoracic regions of Muscle 
Group XX (Diagnostic Code 5320) or a severe disability to 
Muscle Group XXII regarding rotary and forward movements of 
the head; respiration; and deglutition (Diagnostic Code 
5322). 
 
In applying the law to the existing facts, the Board finds 
that the Veteran's shell fragment wound to the mid-spine 
constitutes no more than a moderately severe disability to 
either of those muscle groups.  

The Board finds that the criteria for a severe muscle injury 
have not been met. Indeed, there is no evidence that the 
wound was through and through.  There is no evidence of 
shattering bone fracture, open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  There are no 
findings of ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in missile track.  Muscle 
strength was good and there was no indication of severe 
impairment of function.    

The Board acknowledges that the July 2012 noted some loss of 
deep fascia, some loss of muscle substance, and some flabby 
muscles.  However, the examiner deemed the disability to 
constitute a slight injury to Muscle Group XXI.  

The shell fragment wound of the mid-spine may be rated, in 
the alternative, under the Diagnostic Codes pertinent to 
orthopedic or neurological disabilities.  The Board will 
consider the claim under the pre-amended rating criteria for 
the entire period of the appeal, and the new criteria from 
the effective date of the revisions.  See VAOPGCPREC 3- 2000 
(April 10, 2000).  
 
Under the former Diagnostic Code 5291, a 10 percent rating 
is assigned for moderate or severe limitation of motion of 
the thoracic spine.  This was the maximum rating under this 
diagnostic code.   
 
Under the rating criteria for diseases of the spine in 
effect from September 26, 2003, a 40 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent rating is 
warranted when there is forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2012).  
 
In the present case, a rating in excess of 20 percent is not 
warranted under the revised rating criteria for rating spine 
disabilities.  Upon VA examination in March 2007, the 
Veteran had forward flexion to 80 degrees.  The combined 
range of motion of the thoracolumbar spine was 280 degrees.  
There was no evidence of muscle spasm, severe guarding or 
abnormal gait.  There was no evidence of abnormal spine 
contour.  Thus, a rating in excess of 20 percent for the 
shell fragment wound to the mid-spine is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).  
Moreover, in reaching these conclusions, the Board has 
appropriately considered additional functional limitation 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, the March 2007 VA examination report 
indicates that the Veteran did not have any pain with 
movement of the spine.  The examiner reported that there was 
no additional loss of motion with flare-ups.  There was no 
excess fatigability, lack of endurance, incoordination, or 
incapacitating episodes.  The examiner reported that there 
was no change in range of motion, coordination, fatigue or 
endurance with repetitive motion or pain at the hip or thigh 
with repetitive motion.  Based on the objective medical 
evidence of record, there is no basis for the assignment of 
additional disability due to pain, weakness, fatigability, 
weakness, or incoordination, and the Board finds that the 
assignment of additional disability pursuant to 38 C.F.R. §§ 
4.40 and 4.45 is not warranted.  
 
Additionally, the record does not show that the Veteran has 
any neurological impairment in the mid-spine or disc disease 
associated with the shell fragment wound.  Service treatment 
records indicate that there was no nerve involvement. The 
March 2007 VA examination report indicates that the Veteran 
never had any nerve pain.  Physical examination revealed 
that straight leg testing was negative. There was no loss of 
pinprick in the thighs, feet, or leg. X-ray examination in 
2003 did not detect any disc disease.  Thus, a rating under 
the diagnostic codes pertinent to neurological disorder or 
disc disease is not warranted.  See 38 C.F.R. §§ 4.71a, 
4.124a (2012).  

Mid-spine scar
 
The Board has also considered whether a compensable rating 
is warranted for the scar as a residual of the shell 
fragment wound to the mid-spine.  The medical evidence shows 
that the scar on the mid-spine was 3 centimeters by 1 
centimeter in size.  The scar was superficial and nontender.  
There was no ulceration or inflammation.  There was no 
evidence of limited function of the spine due to the scar.  
The March 2007 VA examination report indicates that the scar 
was soft, not discolored, and nontender.  See the January 
2003 and March 2007 VA examination reports.  Likewise, the 
July 2012 examiner noted that the scar was 3 cm., linear, 
and not deep.   
 
In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a compensable rating 
for the service-connected scar due to the shell fragment 
wound on the mid-spine.  The scar is not deep and does not 
cause limited motion.  The VA examination reports indicate 
that the scar was nonadherent and superficial.  There is no 
evidence of limited motion to the spine due to the scar.  
Thus, a separate rating is not warranted under Diagnostic 
Code 7801.  The scar on the mid-spine is 3 square 
centimeters in size.  Thus, a compensable rating is not 
warranted under Diagnostic Code 7802.  There is no evidence 
that the scar is unstable or painful on examination.  Thus, 
a compensable rating is not warranted under Diagnostic Codes 
7803 or 7804.  There is no evidence that the scar limits the 
function of the spine.  Thus, a separate compensable rating 
is not warranted under Diagnostic Code 7805.    
 
Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the Veteran was entitled to 
staged ratings for his service-connected shell fragment 
wound to the mid-spine, as the Court indicated can be done 
in this type of case.  As demonstrated above, no credible 
evidence for application of any staged rating is of record.  
Thus, consideration in this regard is not needed.  

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The medical evidence shows 
that the symptoms due to the shell fragment wound to the 
mid-spine are normal manifestations of this type of injury 
and are contemplated in the rating schedule.  Therefore, the 
Board finds no exceptional circumstances in this case that 
would warrant referral for consideration of an 
extraschedular evaluation.  
 
In conclusion, the preponderance of the evidence is against 
a disability evaluation in excess of 20 percent for the 
shell fragment wound to the mid-spine under Diagnostic Codes 
5320-5322 and a compensable rating is not warranted for the 
scar due to the shell fragment wound of the mid-spine.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim is denied.


ORDER

Entitlement to service connection for tinnitus is denied.   

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  

Entitlement to a rating in excess of 30 percent for 
residuals of shell fragment wound to the left thigh, muscle 
group XIII, is denied.

Entitlement to a compensable rating for a scar due to the 
shell fragment wound to the posterior left thigh is denied.

Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound to the mid-spine.

Entitlement to a compensable rating for a scar due to the 
shell fragment wound to the mid-spine have not been met is 
denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


